        Case 1:17-cr-00046-RBW Document 259 Filed 05/18/20 Page 1 of 18



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
       v.                                     :       Case No. 17-cr-46 (RBW)
                                              :
KASSIM TAJIDEEN,                              :
                                              :
                               Defendant.     :

                   GOVERNMENT’S OPPOSITION TO DEFENDANT’S
                  EMERGENCY MOTION TO REDUCE HIS SENTENCE
                       PURSUANT TO 18 U.S.C. 3582(c)(1)(A)(i)

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this Opposition to Defendant’s Motion To Reduce

His Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 258) (“Motion” or “Def.’s

Mtn.”). The defendant has filed a motion to reduce his sentence under what is known as

compassionate release. It is the defendant’s burden to show “extraordinary and compelling

reasons” here to warrant a reduction in this sentence, and as discussed below, he has not done so.

       As will be seen below, the United States Bureau of Prisons (“BOP”) and Federal

Correctional Institution (“FCI”) Cumberland, the facility where the defendant is incarcerated, have

detailed significant efforts being made to protect both staff and inmates, including inmates with

pre-existing conditions. The defendant is a 65-year-old male incarcerated in a facility that as of

this writing houses no inmates who are testing positive for the coronavirus. The defendant has

proffered no evidence that he would be more likely to contract COVID-19 during his incarceration

at FCI Cumberland than he would in the community upon release. The Motion fails to offer the

court a specific release plan and instead speculates on the possible availability of three completely

different courses of action, each of which is deeply flawed. The defendant has not borne his burden
                                                  1
          Case 1:17-cr-00046-RBW Document 259 Filed 05/18/20 Page 2 of 18



to show “extraordinary and compelling reasons” are present, and the Motion should therefore be

denied.

                                        BACKGROUND

          In 2009, the U.S. Treasury, through the Office of Foreign Assets Control (“OFAC”)

designated the defendant as a Specially Designated Global Terrorist. This designation made it

illegal for the defendant to do business with U.S. entities, in an effort to prevent him from making

further extensive financial contributions to Hezbollah.       On March 7, 2017, after a Drug

Enforcement Administration (“DEA”) investigation spanning a period of years, a grand jury in the

District of Columbia issued an indictment charging the defendant with violations of the

International Emergency Economic Powers Act (“IEEPA”), the Global Terrorism Sanctions

Regulations (“GTSR”), as well as conspiracy and money laundering statutes. Foreign authorities

arrested the defendant overseas on approximately March 12, 2017, and DEA agents transported

him to the United States on March 24, 2017. The defendant, a foreign national, was paroled into

the United States by the Immigration and Customs Enforcement branch of the Department of

Homeland Security for purposes of his prosecution. The defendant was held without bond at the

request of the government. The defendant pleaded guilty in December 2018 and was sentenced to

a 60-month term of incarceration by this Court on August 8, 2019. After sentencing, BOP

designated the defendant to serve his sentence at FCI Cumberland, a BOP facility located in

Cumberland, Maryland. The defendant remains incarcerated at that facility. The BOP projects the

defendant’s anticipated release date to be June 15, 2021.

          On March 30, 2020, the defendant filed a request for release with the staff of FCI

Cumberland, asserting that hypertension and other health issues put him at increased risk of serious

infection or death from COVID-19. The warden denied the request on April 22, 2020. In the



                                                 2
            Case 1:17-cr-00046-RBW Document 259 Filed 05/18/20 Page 3 of 18



denial, the warden acknowledged the defendant’s health issues, but indicated that the defendant’s

medical condition was stable and the defendant was able to function in the correctional setting.

See ECF 258-46 (Def. Mtn. Exhibit 44) at 6.

                                 CONDITIONS AT FCI CUMBERLAND 1

           FCI Cumberland houses approximately 1214 inmates, 994 of whom are housed in a

medium security facility2 where the defendant resides. A total of six inmates and two staff

members have tested positive for COVID 19 at FCI Cumberland. All eight of these persons have

recovered. Per CDC guidance, each remained quarantined from the rest of the inmates during their

illness and for an appropriate time afterwards. The two staff members who tested positive did not

work in the defendant’s cellblock. The defendant’s housing unit currently 3 holds 121 inmates. No

inmates on that housing unit have now or previously tested positive for COVID 19. Each inmate

is housed in a two-man cell which is walled off from other cells. Since March 9, 2020, the

defendant has shared a cell with the same cellmate.


                                                  ARGUMENT

           Defendant has not met his burden of showing an extraordinary and compelling reason for

his release pursuant to § 3582(c)(1)(A), as modified by the First Step Act. Stringent policies have

been implemented at FCI Cumberland, including a modified lockdown in the defendant’s unit, and

are designed to minimize the risk of contact with infected persons. Given the extensive protective

procedures implemented at FCI Cumberland and the relatively low number of confirmed cases



1
    Information herein regarding the conditions at FCI Cumberland was provided by a BOP employee at the facility.
2
  Despite the defendant’s request and the Court’s recommendation that the defendant be housed in a low security
facility, such as the “camp” that houses the other 220 inmates at FCI Cumberland, the defendant is not eligible for
such a placement under BOP policies due to his immigration status.
3
    Count obtained from FCI Cumberland on May 15, 2020.

                                                          3
         Case 1:17-cr-00046-RBW Document 259 Filed 05/18/20 Page 4 of 18



there, none of the evidence proffered by the defendant shows that he is more likely to contract

COVID-19 in prison than if he were to be released. For these reasons, there is insufficient evidence

of an extraordinary and compelling reason to release him.

    A. Legal Standards

        The Court’s ability to reduce a sentence is limited. See Dillon v. United States, 560 U.S.

817, 824 (2010) (“‘[A] judgment of conviction that includes [a sentence of imprisonment]

constitutes a final judgment’ and may not be modified by a district court except in limited

circumstances.” (alterations in Dillon)). The Court “may not modify a term of imprisonment once

it has been imposed” unless one of the three exceptions set forth in 18 U.S.C. § 3582(c) is met. Of

these exceptions, only the first one—found at § 3582(c)(1)(A)—applies here. Under this provision,

as recently amended by the First Step Act:

        The court may not modify a term of imprisonment once it has been imposed except
        that—

        (1) in any case—

                 (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                 motion of the defendant after the defendant has fully exhausted all
                 administrative rights to appeal a failure 4 of the Bureau of Prisons to bring a
                 motion on the defendant’s behalf or the lapse of 30 days from the receipt of
                 such a request by the warden of the defendant’s facility, whichever is
                 earlier, may reduce the term of imprisonment (and may impose a term of
                 probation or supervised release with or without conditions that does not
                 exceed the unserved portion of the original term of imprisonment), after
                 considering the factors set forth in section 3553(a) to the extent that they
                 are applicable, if it finds that—

                          (i) extraordinary and compelling reasons warrant such a reduction;
        ....
                 and that such a reduction is consistent with applicable policy statements
                 issued by the Sentencing Commission . . . .



4
 Given the warden’s April 22 denial of the defendant’s release request, the government is not arguing that the
defendant has failed to exhaust his administrative remedies,

                                                         4
        Case 1:17-cr-00046-RBW Document 259 Filed 05/18/20 Page 5 of 18



18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

        Section 1B1.13 of the United States Sentencing Commission’s Guidelines Manual

specifically provides the policy statement relating to Section 3582(c). Section 1B1.13 states that,

after considering the factors in 18 U.S.C. § 3553(a), the Court may grant a reduction where:

               (1)(A) Extraordinary and compelling reasons warrant the reduction; or

               (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30
               years in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c)
               for the offense or offenses for which the defendant is imprisoned;

               (2) The defendant is not a danger to the safety of any other person or to the
               community, as provided in 18 U.S.C. § 3142(g); and

               (3) The reduction is consistent with this policy statement.

See U.S.S.G. Section 1B1.13.

       Application Note 1 to Section 1B1.13 further defines “Extraordinary and Compelling

Reasons, in relevant part, as follows:

               Extraordinary and Compelling Reasons.--Provided the defendant meets the
       requirements of subdivision (2), extraordinary and compelling reasons exist under
       any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.--

                       (i) The defendant is suffering from a terminal illness (i.e., a serious
                       and advanced illness with an end of life trajectory). A specific
                       prognosis of life expectancy (i.e., a probability of death within a
                       specific time period) is not required. Examples include metastatic
                       solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                       organ disease, and advanced dementia.

                       (ii) The defendant is--

                               (I) suffering from a serious physical or medical condition,

                               (II) suffering from a serious functional or cognitive
                               impairment, or

                               (III) experiencing deteriorating physical or mental health


                                                  5
        Case 1:17-cr-00046-RBW Document 259 Filed 05/18/20 Page 6 of 18



                             because of the aging process, that substantially diminishes
                             the ability of the defendant to provide self-care within the
                             environment of a correctional facility and from which he or
                             she is not expected to recover.

              (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
              experiencing a serious deterioration in physical or mental health because of
              the aging process; and (iii) has served at least 10 years or 75 percent of his
              or her term of imprisonment, whichever is less.
              …

              (D) Other Reasons.--As determined by the Director of the Bureau of
              Prisons, there exists in the defendant’s case an extraordinary and
              compelling reason other than, or in combination with, the reasons described
              in subdivisions (A) through (C).

See U.S.S.G § 1B1.13, App. Note 1. Application Note 1 thus provides three specific reasons that

are considered “extraordinary and compelling,” as well as a catchall provision recognizing as

“extraordinary and compelling” any other reason as previously “determined by the Director of the

Bureau of Prisons.” Id.

       The burden is on the defendant to demonstrate there are extraordinary and compelling

reasons to reduce his sentence. 18 U.S.C. § 3582(c)(1)(A); United States v. Hamilton, 715 F.3d

328, 337 (11th Cir. 2013) (holding that an inmate, “as the § 3582(c)(2) movant, bears the burden

of establishing” eligibility); United States v. Greenhut, Case No. 2:18-CR-00048-CAS – 1, 2020

WL 509385, at *1 (C.D. Cal. Jan. 31, 2020). Compassionate release is a “rare” and “extraordinary”

remedy. United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); White v. United States,

378 F. Supp. 3d 784, 787 (W.D. Mo. 2019) (holding that “a compassionate release . . . is an

extraordinary and rare event.”); United States v. Mangarella, 3:06-cr-151-FDW-DCK-3, 2020 WL

1291835, at *2-3 (W.D.N.C. Mar. 16, 2020).

       The issue before the Court is whether the defendant’s age, combined with his hypertension

and the existence of the COVID-19 pandemic, constitutes an extraordinary and compelling



                                                6
        Case 1:17-cr-00046-RBW Document 259 Filed 05/18/20 Page 7 of 18



circumstance warranting release. The defendant has not met his burden to show that his

circumstances merit such a “rare” and “extraordinary” remedy.

   B. BOP and FCI Cumberland Have Instituted Safety Regimens to Ensure Inmate
      Health.

       1. BOP’s Action Plan
       As this Court is well aware, COVID-19 is an extremely dangerous illness that has caused

many deaths in the United States in a short period of time and that has resulted in massive

disruption to our society and economy. In response to the pandemic, BOP has taken significant

measures to protect the health of the inmates in its charge.

       BOP has had a Pandemic Influenza Plan in place since 2012. BOP Health Services

Division, Pandemic Influenza Plan-Module 1: Surveillance and Infection Control (Oct. 2012),

available at https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf. That protocol is lengthy

and detailed, establishing a six-phase framework requiring BOP facilities to begin preparations

when there is first a “[s]uspected human outbreak overseas.” Id. at i. The plan addresses social

distancing, hygienic and cleaning protocols, and the quarantining and treatment of symptomatic

inmates.

       Consistent with that plan, BOP began planning for the potential of coronavirus infections

in its January 2020. At that time, the agency established a working group to develop policies in

consultation with subject matter experts in the Centers for Disease Control, including by reviewing

guidance from the World Health Organization. On March 13, 2020, BOP began to modify its

operations, in accordance with its Coronavirus (COVID-19) Action Plan (“Action Plan”), to

minimize the risk of COVID-19 transmission into and inside its facilities. Since that time, as events

require, BOP has repeatedly revised the Action Plan to address the crisis.

       Beginning April 1, 2020, BOP implemented Phase Five of the Action Plan. This modified

operations plan requires that all inmates in every BOP institution be secured in their assigned

cells/quarters for a period of at least 14 days, in order to stop any spread of the disease. Only

limited group gathering is afforded, with attention to social distancing to the extent possible, to

                                                 7
        Case 1:17-cr-00046-RBW Document 259 Filed 05/18/20 Page 8 of 18




facilitate commissary, laundry, showers, telephone, and computer access. Further, BOP has

severely limited the movement of inmates and detainees among its facilities. Though there will be

exceptions for medical treatment and similar exigencies, this step as well will limit transmissions

of the disease. Likewise, all official staff travel has been cancelled, as has most staff training.

       All staff and inmates have been and will continue to be issued face masks and strongly

encouraged to wear an appropriate face covering when in public areas when social distancing

cannot be achieved.

       Every newly admitted inmate is screened for COVID-19 exposure risk factors and

symptoms. Asymptomatic inmates with risk of exposure are placed in quarantine for a minimum

of 14 days or until cleared by medical staff. Symptomatic inmates are placed in isolation until they

test negative for COVID-19 or are cleared by medical staff as meeting CDC criteria for release

from isolation. In addition, in areas with sustained community transmission, such as Philadelphia,

all facility staff are screened for symptoms. Staff registering a temperature of 100.4 degrees

Fahrenheit or higher are barred from the facility on that basis alone. A staff member with a stuffy

or runny nose can be placed on leave by a medical officer.

       Contractor access to BOP facilities is restricted to only those performing essential services

(e.g. medical or mental health care, religious, etc.) or those who perform necessary maintenance

on essential systems. All volunteer visits are suspended absent authorization by the Deputy

Director of BOP. Any contractor or volunteer who requires access will be screened for symptoms

and risk factors.

       Social and legal visits were stopped as of March 13, and remain suspended until at least

May 18, 2020, to limit the number of people entering the facility and interacting with inmates. In

order to ensure that familial relationships are maintained throughout this disruption, BOP has

increased detainees’ telephone allowance to 500 minutes per month. Tours of facilities are also

suspended. Legal visits will be permitted on a case-by-case basis after the attorney has been

screened for infection in accordance with the screening protocols for prison staff.



                                                   8
        Case 1:17-cr-00046-RBW Document 259 Filed 05/18/20 Page 9 of 18



       In addition, in an effort to relieve the strain on BOP facilities and assist inmates who are

most vulnerable to the disease and pose the least threat to the community, BOP is exercising greater

authority to designate inmates for home confinement. On March 26, 2020, the Attorney General

directed the Director of the Bureau of Prisons, upon considering the totality of the circumstances

concerning each inmate, to prioritize the use of statutory authority to place prisoners in home

confinement (Attached as Gov’t Exhibit 2). That authority includes the ability to place an inmate

in home confinement during the last six months or 10% of a sentence, whichever is shorter, see 18

U.S.C. § 3624(c)(2), and to move to home confinement those elderly and terminally ill inmates

specified in 34 U.S.C. § 60541(g). Congress has also acted to enhance BOP’s flexibility to respond

to the pandemic. Under the Coronavirus Aid, Relief, and Economic Security Act, enacted on March

27, 2020, BOP may “lengthen the maximum amount of time for which the Director is authorized

to place a prisoner in home confinement” if the Attorney General finds that emergency conditions

will materially affect the functioning of BOP. Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281,

516 (to be codified at 18 U.S.C. § 3621 note). On April 3, 2020, the Attorney General gave the

Director of BOP the authority to exercise this discretion, beginning at the facilities that thus far

have seen the greatest incidence of coronavirus transmission (Attached as Gov’t Exhibit 3).

       The BOP has been devoting all available resources to assessing the inmate population to

determine which inmates would be appropriate for transfer under this priority program, and to then

process those inmates for transfer as quickly as possible. At of this writing, BOP has transferred

2,799 inmates to home confinement, an increase of 98.1 percent. See Federal Bureau of Prisons,

COVID-19 Home Confinement Information, at https://www.bop.gov/coronavirus/.

       Taken together, these measures are designed to sharply mitigate the risks of COVID-19

transmission in a BOP institution. BOP professionals will also continue to monitor this situation



                                                 9
        Case 1:17-cr-00046-RBW Document 259 Filed 05/18/20 Page 10 of 18



and adjust their practices as necessary to maintain the safety of prison staff and inmates, while also

fulfilling its mandate to safely incarcerate all persons sentenced or detained based on judicial order.

        Unfortunately and inevitably, some inmates have become ill, and more likely will in the

weeks ahead. But BOP must consider its concern for the health of its inmates and staff alongside

other critical considerations. For example, notwithstanding the current pandemic crisis, BOP must

carry out its charge to incarcerate sentenced criminals to protect the public. It must consider the

effect of a mass release on the safety and health of both the inmate population and the citizenry. It

must marshal its resources to care for inmates in the most efficient and beneficial manner possible.

It must assess release plans, which are essential to ensure that a defendant has a safe place to live

and access to health care in these difficult times. And it must consider myriad other factors,

including the availability of both transportation for inmates (at a time that interstate transportation

services often used by released inmates are providing reduced service), and supervision of inmates

once released (at a time that the Probation Office has necessarily cut back on home visits and

supervision).

        2. Protective Measures Implemented at FCI Cumberland 5.

        FCI Cumberland has had a total of 6 inmates and 2 staff members test positive for COVID

19. All eight have now recovered. None of the inmates or staff who tested positive were assigned

to or worked on the defendant’s cell block.

        Moreover, in addition to adopting the BOP procedures set forth in the preceding

paragraphs, FCI Cumberland has implemented a modified lock-down plan. 6                        Each inmate is



5
 All information regarding conditions, testing, and safety measures at FCI Cumberland have been provided by a
BOP attorney in touch with the facility unless otherwise indicated.
6
 This is not a complete lock-down of the facility. Various minimal work crews have been authorized assist in
ensuring the inmate population has access to showers, phones, commissary, laundry, and one hot meal a day. Each
work detail inmate is screened for temperature and for symptoms each day before entering their work area. The

                                                       10
        Case 1:17-cr-00046-RBW Document 259 Filed 05/18/20 Page 11 of 18



allowed out of their cell for 90 minutes three times per week with a small number of other inmates,

to use showers, phones and computers. Sanitation crews clean the area after each 90 minute period.

        As a result, the defendant appears well positioned to avoid contact with any carriers of the

coronavirus. The defendant is housed in a unit that has had zero reported coronavirus positive

tests, and the unit inmates are in modified lockdown. For the vast majority of the week, the

defendant is unable to interact with no one except for his cellmate, who has similar restrictions.

He is permitted only limited time outside his cell, and then only for specific purposes in a sanitized

area with a closely regulated number of inmates.

        3. The Defendant’s Medical Situation Does not Affect his Ability to Care For Himself,
           or Constitute a “Serious Physical or Medical Condition” or a “Serious Deterioration
           of his Physical or Mental Health Due to Aging”.

        The government recognizes that COVID-19 may affect whether an inmate can show an

“extraordinary and compelling reason” warranting compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i)—but only to the extent that (1) the inmate has a condition or characteristic that

is a cognizable basis for compassionate release under the current criteria (e.g., a serious medical

condition, debilitating condition, elderly offender with medical conditions, etc.) and that condition

or characteristic also elevates the inmate’s risk of becoming seriously ill from COVID-19 under

the CDC guidelines, and (2) the inmate is more likely to contract COVID-19 in his or her particular

institution than if released. 7 When assessed on the specific circumstances here —including the 18

U.S.C. § 3553(a) factors “to the extent that they are applicable,” 18 U.S.C. § 3582(c)(1)(A)—and

the risk of COVID-19 for vulnerable inmates as defined above against the outbreaks at


government’s understanding from FCI Cumberland records pertaining to the defendant is that he is not assigned to
any work detail.
7
  Application note 1 to U.S.S.G. § 1B1.13, which is incorporated by reference in Section 3582(c)(1)(A), sets forth
the current criteria, and the relevant BOP program statement can be found at
www.bop.gov/policy/progstat/5050 050 EN.pdf.)


                                                        11
         Case 1:17-cr-00046-RBW Document 259 Filed 05/18/20 Page 12 of 18



Cumberland, the defendant’s situation does not require release. In addition, the defendant’s

proposed release plans are insufficient to avoid COVID-19 after release, further weighing against

release.

         The warden at FCI Cumberland has already considered the defendant’s request for release

based on COVID 19 –related factors, and rejected it. In reviewing the defendant’s request, the

warden acknowledged that “while [the defendant does] have medical concerns, the medical staff

have listed [him] as Care 2 (Stable Chronic Care) and [is] able to function in the correctional

setting.” See ECF 258-46 (Def. Ex. 44, BOP Second Admin. Denial of Compassionate Release)

at 5.

         The defendant’s institutional records 8 appear to corroborate the assessment of the

defendant in the warden’s denial. The records reveal a man who is practiced at advocating for

himself with regard to medical care. He routinely visits available medical professionals, articulates

his concerns, and advocates for himself in order to receive the services he believes he needs. 9 With

the help of his attorneys, he pushed for dental treatment while incarcerated and persisted to

overcome numerous obstacles to receive the treatment. He typed and/or wrote a lengthy, cogent

letter to the warden in support of his request for release, and did so in English, which is not his

native language. See ECF 258-46 at 3-5. Of course, the defendant’s claims to be a self-made




8
  The full medical record of the defendant at FCI Cumberland as received from the BOP is attached to the
Government’s Motion to Seal Exhibit, filed contemporaneously herewith as ECF No. 260. Because this contains the
defendant’s medical information and personally identifiable information, the government moves the Court to allow
this exhibit to be filed under seal. Hereinafter, that Exhibit is referred to herein as Government Exhibit 1.
9
  His routine visits and plethora of complaints apparently engendered counseling on more than one occasion for
failure to follow up on numerous reports of ailments. See, e.g., Gov. Ex 1 at 1 (“Despite a request to be seen for L
eye pain, feet swelling, shoulder pain, fast pulse and kidney stone eval, he states the only thing he is concerned
about is his [blood pressure] at this time”).


                                                         12
         Case 1:17-cr-00046-RBW Document 259 Filed 05/18/20 Page 13 of 18



billionaire, and his ability to run the massive money laundering scheme to which he pleaded guilty,

speak to his confidence in his own abilities.

         Further, his medical records indicate that the defendant’s medical condition is not

exceptional, let alone exceptionally poor. His most recent available blood pressure reading on

May 8 was 137/55. Gov. Ex. 1 at 1. The average of the numerous blood pressure readings the

defendant attached as exhibits to his motion is approximately 138.5/70. 10 According to the

Harvard Medical School’s report on the revised guidelines for hypertension published by the

American Heart Association and others, these numbers place the defendant in Stage 1

Hypertension category (the lower of the two stages). See “Reading the New Blood Pressure

Guidelines”             https://www.health.harvard.edu/heart-health/reading-the-new-blood-pressure-

guidelines, Harvard Health Publishing, Harvard Medical School, updated December 13, 2019.

However, the same Harvard report indicates that 70 to 79% of all men age 55 or older are now

classified as having hypertension under this standard. Id. (Emphasis added). 11 In addition, the

defendant’s most recently available medical records, from his May 8, 2020 medical visit, show

medical personnel’s conclusion that his blood pressure is well controlled. See Gov. Ex. 1 at 2

(indicating the defendant should “continue use of [blood pressure] medication due to well

controlled [blood pressure] observed.”) None the of defendant’s other complaints 12, including his


10
   See ECF 258-7 and 258-8 (Blood pressure readings from medical visits at Rappahannock and Cumberland.)
Average computed by adding all systolic numbers and dividing the total by the number of readings, and performing
the same calculations for all diastolic readings. The highest reported blood systolic pressure during the period shown
by these records is 169; the lowest is 113.
11
   The report also indicates that the pre-2017 guidelines set the threshold at 140/90 for those under age 65 and 150/80
for those age 65 or older. Under these older guidelines, the defendant’s most recent reading and his average readings
cited above are below the threshold for hypertension.
12
   The government does not dispute the defendant’s assertions that he has hypertension, however, hypertension does
not constitute a CDC-recognized risk factor. The CDC’s current guidance states that persons with serious heart
conditions – including pulmonary hypertension – are at increased risk for severe COVID-19 infection, but defendant
does not assert that he has pulmonary hypertension. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk html#serious-heart-conditions. “Serious heart conditions, including heart failure,

                                                          13
         Case 1:17-cr-00046-RBW Document 259 Filed 05/18/20 Page 14 of 18



torn rotator cuff for which he now awaits surgery, can be considered a “serious physical or medical

condition” or a “serious deterioration due to age” of the sort that would support the extraordinary

and rare remedy of cutting short the defendant’s sentence.

         4. 3553(a) Factors Militate Against the Defendant’s Release.

    In sentencing this defendant, the Court took into account the factors to be considered under 18

U.S.C. Section 3553(a), which included:

    -    the nature and circumstances of the offense;
    -    the history and characteristics of the defendant;
    -    the need for the sentence reflect the seriousness of the offense to promote respect for the
         law and to provide just punishment for the offense;
    -    to afford adequate deterrence to criminal conduct; and
    -    to protect the public from further crimes of the defendant.

18 U.S.C. Section 3553(a)(1) and (2).



coronary artery disease, congenital heart disease, cardiomyopathies, and pulmonary hypertension, may put people at
higher risk for severe illness from COVID-19.” The majority of the defendant’s other assertions regarding his health
conditions are belied by the defendant’s own exhibits or medical records. Compare, e.g., ECF Dkt # 258-1 (Def.
Memo in support of Def. Motion, hereinafter “Def. Memo”) at 5 (“Mr. Taijideen has significant cardiac issues.”) with
ECF Dkt # 258-9 (Def. CT Scan report) at 1 (“Normal CT Examination of the chest is seen”); compare Def. Memo.
at 5 (“A recent MRI shows prominent epicardial fat adjacent to the distal descending thoracic aorta.”)(citing to ECF
Dkt # 258-9 (CT Scan report) with ECF Dkt # 258-9 (CT Scan report) (“Prominent epicardial fat adjacent to the distal
descending thoracic aorta represents a normal variant.” (emphasis added); compare Def. Memo at 5 (“Mr. Tajideen
has a family history of colon disease.”) with Gov. Exhibit 1 (Def. Cumberland Med Records) at 6 (“Pt continues to
insist on a Colonoscopy since he reports a family hx of cancer = he provides proof of a family member being
[diagnosed] with adenocarcinoma of the stomach but not colon cancer.”) (emphasis added); compare Def. Memo at
5 (“[the defendant] reports . . . he has been unable to get a change in [blood pressure] medication”) with Gov. Ex. 1
at 52 (“ Pt states he is reluctant to change the [blood pressure] medication at this time after being offered a different
kind of [blood pressure] medication.”). See also Def. Memo at 18 (indicating that “severe obesity is a significant risk
factor for Covid 19” while also admitting that the defendant does not qualify as obese, let alone severely obese.).
Further, the defendant’s repeated requests for a colonoscopy were declined on numerous instances since a colonoscopy
is recommended once each 5 years and the defendant last reported having the procedure done in 2017. See also Def.
Memo at 6 (indicating that the defendant’s “unresolved cough” appears currently to be resolved since “Mr. Tajideen
is not currently reporting a cough”).

         Regardless, these assertions are not relevant here. This brief does not address the defendant’s claims that
unresolved coughs, shoulder injuries or other alleged risk factors not reported by the CDC may raise his risk profile,
because they are not relevant to the defendant’s burden to show that his situation at FCI Cumberland is so dangerous
for him as to be extraordinary and compelling. FCI Cumberland has put forth unprecedented efforts to protect the
defendant and the rest of its inmates, and to date, those efforts appear to have borne fruit. Incarcerated or released,
the defendant’s risk factors- whatever they may be- remain the same.




                                                           14
       Case 1:17-cr-00046-RBW Document 259 Filed 05/18/20 Page 15 of 18



       None of the above factors have changed since the Court imposed the agreed-upon sentence

of 60 months on the defendant. The defendant’s crime remains serious, involved a massive scheme

to dupe U.S. entities into doing business with him without the required licenses, and resulted in

massive amounts of money moving illegally in and out of the United States in violation of money

laundering statutes. The defendant’s OFAC designation remains in effect. The need for the

sentence imposed to reflect the seriousness of the offense and to promote deterrence by others and

respect for U.S. laws around the world remains. Not even the history and characteristics of the

defendant have changed significantly, since his medical condition, apart from his torn rotator cuff,

remains similar to his condition when he was first incarcerated.



   C. THE DEFENDANT’S SUGGESTIONS FOR HIS RELEASE ARE NOT FEASIBLE
      OR ARE ILL-CONCEIVED.

       The defendant’s ill-conceived and partially formed suggestions regarding what might

happen after his release provide no support for his argument.         The defendant posits three

possibilities for his post-release placement which he claims will be able to reduce his potential

exposure to the virus. Each is reviewed below.

       1. Belgium

       The defendant notes that the Court recommended that the defendant be transferred to

Belgium “to serve the balance of his sentence” and suggest that such a transfer might be feasible

upon his release. The International Prisoner Transfer Unit (“IPTU”) of the Department of Justice

indicates that all treaty transfers are currently suspended in light of the pandemic. See also ECF

258-41 (Def. Ex. 39)(US v. Mace No 417-cr-618 (S.D. Texas April 1, 2020)(defendant’s transfer

suspended due to pandemic).        Further, as of May 12, 2020, the IPTU had received no




                                                 15
         Case 1:17-cr-00046-RBW Document 259 Filed 05/18/20 Page 16 of 18



correspondence of which they were aware from Belgium of any kind regarding Mr. Tajideen. This

includes the required request from Belgium that would formally initiate the transfer process. 13

         2. The Boston Area

         The defendant next postulates that he could be released to home confinement in the Boston

area with “family friends”. Def. Memo. at 23. Due to the detainer lodged against the defendant

by Immigration and Customs Enforcement, the defendant is not eligible for home confinement

under BOP regulations. The defendant’s attempt to analogize U.S. v. Mace, 4:17-cr-618

(S.D.Texas April 1, 2020) (attached as ECF 258-41, Def. Ex. 39) fails. There, the defendant had

pleaded guilty, cooperated with the government, been approved for treaty transfer and moved to

New York City before his further transfer to London was suspended due to COVID 19. Here, the

defendant proposes to be released to home confinement to await an uncertain future, with no treaty

transfer or other arrangements in place, and despite the existence of an ICE detainer.




13
   The defendant’s Memorandum includes lengthy discussion of issues surrounding his petition for a transfer to
Belgium to serve the remainder of his sentence there. See,,e.g., Def. Memo at 3-5 and 24-25. The relevance of these
issues to the Court’s determination of the instant motion is unclear. Treaty transfers require acknowledgement and
acquiescence from the receiving country – here, Belgium – prior to arrangements being made for the physical transfer
of the prisoner.

    In addition, the defendant’s motion acknowledges that his plea agreement indicates that the government “agrees
not to oppose a request to the Bureau of Prisons that [Mr. Tajideen] be transferred to the Kingdom of Belgium pursuant
to the International Prisoner Transfer Program if, and only if, the Government receives assurances from the
government of Belgium that the length of the defendant’s incarceration will not be reduced (beyond the Defendant’s
expected release date as calculated by the United States Bureau of Prisons) in connection with or as a result of any
such transfer to Belgium.” ECF 215, at 7. The government has received no such assurances, and in fact has been
advised by persons within the Department of Justice familiar with Belgian treaty transfers that, to the contrary, it is
likely that the defendant would be released very shortly after any transfer to Belgium, regardless of the time remaining
to be served under this Court’s sentence. The defendant has not indicated that he is aware of any such assurances,
and, as noted above, as of May 12 the IPTU had heard nothing from Belgium. In light of this information and in light
of the bargaining between the parties regarding his transfer to Belgium, which was not intended to create a windfall
for the defendant in terms of early release, the government has informed the IPTU that, in the absence of such
assurances, it opposes a treaty transfer to Belgium.


                                                          16
        Case 1:17-cr-00046-RBW Document 259 Filed 05/18/20 Page 17 of 18




        3. Lebanon

        The defendant’s proposal that he be released to return to Lebanon ignores current

conditions. As the defendant alludes to in his brief, the repatriation flights sponsored by the

Lebanese government feature crowded planes in which it appears the virus could spread widely.

(See Def. Memo at 22 (“there has been criticism of some of the health measures taken on these

flights. . .”). See also ECF 258-37 Def. Ex. 35 (Lebanon Daily News article indicating that the

Lebanese repatriation effort “transported 5500 passengers on 40 flights” and that on at least one

such flight passengers were seated next to each other in violation of social distancing guidelines).

In addition, Lebanon itself has seen a recent spike in infections in recent days. See “Lebanon to

Reinstate Total Lockdown Amid Spike in Infections” Washington Post, May 13, p A1. 14 These

factors, which increase the likelihood that the defendant would be exposed to the coronavirus prior

to even reaching home, and once again after his arrival, do not support his release.



                                             CONCLUSION

        The defendant’s health, while not perfect, is not so serious as to fall within the established

medical reasons generally supporting compassionate release. The efforts of the BOP and FCI

Cumberland are designed to maximize the defendant’s ability to follow CDC guidance and

minimize his risk of exposure to the virus. The defendant’s suggestions regarding his release

appear not to be feasible and to risk exposure of the defendant to the virus. For all of the foregoing

reasons, the Court should deny the defendant’s emergency motion for compassionate release.

                                          Respectfully submitted,


14
  Also available at https://www.washingtonpost.com/world/middle_east/lebanon-to-reinstate-total-lockdown-amid-
spike-in-infections/2020/05/13/dc10f3e0-950d-11ea-87a3-22d324235636_story html

                                                      17
Case 1:17-cr-00046-RBW Document 259 Filed 05/18/20 Page 18 of 18



                                TIMOTHY J. SHEA
                                United States Attorney
                                D.C. Bar Number 437437

                             By: /s/ Thomas A. Gillice
                                Thomas A. Gillice
                                D.C. Bar No. 452336
                                Assistant United States Attorney
                                National Security Section
                                United States Attorney’s Office
                                555 Fourth Street, N.W.
                                Washington, D.C. 20530
                                Phone: (202) 252-1791
                                Thomas.Gillice@usdoj.gov

                       And

                                DEBORAH L. CONNOR
                                CHIEF

                       By:      ____/S/____________________________
                                Joseph Palazzo, MA Bar #669666
                                Trial Attorney
                                Money Laundering and Asset Recovery
                                 Section, Criminal Division
                                United States Department of Justice
                                1400 New York Avenue NW, 10th Floor
                                Washington, D.C. 20005
                                (202) 514-1263
                                joseph.palazzo@usdoj.gov




                                   18
